UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1640


SHIRLEY ANN HUBBARD,

                    Plaintiff - Appellant,

             v.

INDEPENDENT CONTAINER LINE, LTD.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr. District Judge. (3:18-cv-00018-JAG)


Submitted: September 13, 2018                               Decided: September 17, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shirley Ann Hubbard, Appellant Pro Se. John M. Barr, LAW OFFICE OF JOHN M.
BARR PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shirley Ann Hubbard appeals the district court’s order dismissing without prejudice

her claims against Independent Container Line, Ltd. * On appeal, we confine our review to

the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Hubbard’s

informal brief does not challenge the basis for the district court’s disposition, Hubbard has

forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177

(4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules,

our review is limited to issues preserved in that brief.”). Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons stated by the district court.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




       *
         Although the district court dismissed Hubbard’s complaint without prejudice, we
possess jurisdiction over this appeal because the district court dismissed her action for
failure to prosecute, not because of a flaw in the complaint. Goode v. Cent. Va. Legal Aid
Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers
Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

                                             2